
	
		I
		112th CONGRESS
		1st Session
		H. R. 3013
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit assistance to Pakistan.
	
	
		1.Short titleThis Act may be cited as the
			 Pakistan Accountability Act.
		2.Prohibition on
			 assistance to Pakistan
			(a)ProhibitionExcept as provided in subsection (b),
			 assistance may not be provided to Pakistan under any provision of law.
			(b)ExceptionSubsection
			 (a) shall not apply with respect to assistance to ensure the security of
			 nuclear weapons.
			(c)Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 amounts allocated for assistance to Pakistan that are unexpended on or after
			 such date.
			
